890 F.2d 416
139 L.R.R.M. (BNA) 2168
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.NATIONAL LABOR RELATIONS BOARD, Petitioner,v.The AKRON PAINT AND VARNISH COMPANY, Respondent.
No. 89-6082.
United States Court of Appeals, Sixth Circuit.
Dec. 1, 1989.

Before BOYCE F. MARTIN, Jr. and ALAN E. NORRIS, Circuit Judges and CONTIE, Senior Circuit Judge.

ORDER

1
On August 28, 1989, the National Labor Relations Board ("The Board") filed an application for enforcement of its April 24, 1989, order in Board Case No. 8-CA-20959 wherein it found the respondent committed an unfair labor practice by discharging union steward Frank T. Simon for protected labor activities.  The respondent, who was served with the Board's application, did not file an answer within twenty days as required by Rule 15(b), Fed.R.App.P.  Subsequently, the respondent failed to file a brief on November 24, 1989, as directed by the Clerk of this Court.


2
It therefore is ORDERED that The Board's order of April 24, 1989, hereby is enforced in full.  Rule 15(b).  The respondent, its officers, agents, successors, and assigns shall abide by and perform the directions of the Board as contained therein.